Terry, C. J., after stating the facts, delivered the opinion of the Court—Burnett, J., concurring.
As a general rule, the vendor of goods is not a competent witness, to impeach the validity of a sale made by himself.
But when evidence is introduced, showing a collusion between vendor and purchaser, to defraud the creditors of the former, the declarations of the vendor are admissible, and a fortiori, his sworn statement. Borland v. Mayo, 8 New Series Ala., 112,113.
We think the testimony was competent, under the state of facts proven, though' we are not able to see the necessity for its introduction, as the fraudulent character of the sale had been clearly established, both by the circumstances attending the sale, and the absence of an actual and continued change of possession, as well as by the admission of the plaintiff, that the transfer had been made to avoid the payment of debts due by his vendor.
Judgment affirmed.